16-2504
     Singh v. Sessions
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A200 945 869
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   22nd day of January, two thousand eighteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            RAYMOND J. LOHIER, JR.,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   GURPREET SINGH,
14            Petitioner,
15
16                       v.                                          16-2504
17                                                                   NAC
18   JEFFERSON B. SESSIONS III, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Karamvir Dahiya, New York, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Jessica A.
27                                       Dawgert, Senior Litigation Counsel;
28                                       Allison Frayer, Trial Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of Justice,
31                                       Washington, DC.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5          Petitioner Gurpreet Singh, a native and citizen of India,

6    seeks review of a June 14, 2016, decision of the BIA affirming

7    a June 11, 2015, decision of an Immigration Judge (“IJ”) denying

8    Singh’s application for asylum, withholding of removal, and

 9   relief under the Convention Against Torture (“CAT”).         In re

10   Gurpreet Singh, No. A200 945 869 (B.I.A. June 14, 2016), aff’g

11   No. A200 945 869 (Immig. Ct. N.Y. City June 11, 2015).    We assume

12   the   parties’   familiarity   with   the   underlying   facts   and

13   procedural history in this case.

14         Under the circumstances of this case, we have reviewed the

15   IJ’s decision as modified and supplemented by the BIA.      See Xue

16   Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

17   2005); Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

18   The applicable standards of review are well established.

19   8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

20   165-66 (2d Cir. 2008) (reviewing adverse credibility

21   determinations under the substantial evidence standard);

22   Pierre v. Holder, 588 F.3d 767, 772 (2d Cir. 2009) (reviewing


                                     2
1    constitutional claims de novo).

2    Adverse Credibility Determination

3        “Considering the totality of the circumstances, and all

4    relevant factors, a trier of fact may base a credibility

5    determination on . . . the consistency between the applicant’s

6    or witness’s account, the consistency between the applicant’s

7    or witness’s written and oral statements . . . , the internal

8    consistency of each such statement, [and] the consistency of

9    such statements with other evidence of record . . . without

10   regard to whether an inconsistency, inaccuracy, or falsehood

11   goes to the heart of the applicant’s claim.”    8 U.S.C.

12   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

13   Substantial evidence supports the agency’s determination that

14   Singh was not credible as to his claim that Congress Party

15   members attacked him in India on account of his membership in

16   the Shiromani Akali Dal Mann.

17       The agency reasonably relied on Singh’s inconsistent

18   testimony regarding whether he had contemplated traveling to

19   the United States prior to his alleged persecution.    See

20   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 166-67.

21   The IJ also reasonably relied on record inconsistencies

22   regarding whether Singh broke his arm or dislocated his


                                     3
1    shoulder, and whether he was hospitalized for two weeks.    See

2    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 166-67

3    & n.3.   Singh did not provide compelling explanations for these

4    inconsistencies.   See Majidi v. Gonzales, 430 F.3d 77, 430 F.3d
5    77, 80 (2d Cir. 2005) (“A petitioner must do more than offer

6    a plausible explanation for his inconsistent statements to

7    secure relief; he must demonstrate that a reasonable

8    fact-finder would be compelled to credit his testimony.”

9    (internal quotation marks omitted)).

10       The agency also reasonably relied on inconsistencies

11   between Singh’s assertion that he was beaten twice in 2010, and

12   affidavits from his father and village leader that those

13   beatings took place in 2009.    See 8 U.S.C.

14   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 166-67.

15   Although a reasonable fact finder could have credited Singh’s

16   explanation that his father mistakenly recalled the date and

17   provided the incorrect date to the village leader, the IJ was

18   not compelled to credit this explanation: Singh testified that

19   the village leader visited Singh in the hospital and accompanied

20   Singh to the police station.    See Majidi, 430 F.3d at 80.

21       Contrary to Singh’s contention, the IJ did not fault him

22   for failing to provide additional corroborating evidence, but


                                    4
1    rather reasonably noted that the corroborating evidence he had

2    submitted did not rehabilitate his credibility.     See Biao Yang

3    v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An applicant’s

4    failure to corroborate . . . testimony may bear on credibility,

5    because the absence of corroboration in general makes an

6    applicant unable to rehabilitate testimony that has already

7    been called into question.”).       As discussed above, the

8    affidavits from Singh’s father and village leader and his

9    medical certificate were inconsistent with his statements.

10   Furthermore, a letter from Singh’s political party omitted

11   mention of the attacks Singh claimed to have suffered.

12       Given the inconsistency findings, the agency’s adverse

13   credibility determination is supported by substantial

14   evidence.   See Xiu Xia Lin, 534 F.3d at 165-66.      That

15   determination is dispositive of Singh’s claims for asylum,

16   withholding of removal, and CAT relief because all three claims

17   are based on the same factual predicate.     See Paul v. Gonzales,

18   444 F.3d 148, 156-57 (2d Cir. 2006).

19   Due Process Claim

20       Singh argues that his due process rights were violated

21   because the interpreter at his hearing before the IJ spoke a

22   different dialect.   “To establish a violation of due process,


                                     5
1    an alien must show that []he was denied a full and fair

2    opportunity to present h[is] claims or that [he was] otherwise

3    deprived . . . of fundamental fairness.”   Burger v. Gonzales,

4    498 F.3d 131, 134 (2d Cir. 2007) (internal quotation marks

5    omitted).    Singh did not demonstrate that the translator

6    deprived him a full and fair opportunity to present his claims.

7        At his hearing, Singh stated that he speaks and understands

8    Punjabi best, and he never raised any difficulty understanding

9    the interpreter.    Singh has not identified any aspects of his

10   testimony that were improperly translated, suggesting only that

11   the transcript contains incomplete sentences reflecting a lack

12   of communication.    As support, Singh cites the IJ instructing

13   the interpreter not to continue translating once an objection

14   was sustained, the IJ asking whether the translator had said

15   the number 13 or 30, the interpreter asking for a break to drink

16   water, the interpreter asking for a question posed in English

17   to be repeated, and an attorney asking whether the interpreter

18   had said the word father.   None of these examples casts doubt

19   on the interpreter’s translation of the substance of Singh’s

20   testimony.

21       Accordingly, because Singh did not complain about the

22   translator at his hearing and does not identify any incorrectly


                                    6
1    translated testimony, Singh fails to demonstrate that he was

2    deprived of a fair hearing.    See id. at 134.

3        For the foregoing reasons, the petition for review is

4    DENIED.    As we have completed our review, any stay of removal

5    that the Court previously granted in this petition is VACATED,

6    and any pending motion for a stay of removal in this petition

7    is DISMISSED as moot.    Any pending request for oral argument

8    in this petition is DENIED in accordance with Federal Rule of

9    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

10   34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk




                                    7